DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/965,010 filed on 7 July 2022.
Claims 1-2 and 7-9 have been canceled.
Claims 10-11 have been added.
Claims 4-6 have been amended.
Claims 4-6 and 10-11 are currently pending and have been examined.

Response to Arguments

A. Claim Objection(s):

Claim 8 stands objected to for various informalities. Applicant’s amendments to the claim, however, renders the objection moot. Accordingly, the objection to claim 8 is withdrawn.

B. Claim Rejections - 35 U.S.C. § 112, first paragraph:

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Applicant’s amendments to the claims, however, renders the rejection moot. Accordingly, the rejection of claims of claims 1-6 under 35 U.S.C. § 112, first paragraph is withdrawn.

C. Claim Rejections - 35 U.S.C. § 112, second paragraph:

Claims 1, 4, 6, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant’s amendments to the claims, however, renders the rejection moot. Accordingly, the rejection of claims of claims 1, 4, 6, 7, 8 and 9 under 35 U.S.C. § 112, second paragraph is withdrawn.

D. Claim Rejections - 35 U.S.C. § 101:

Claims 1-9 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

1. Applicant argues that, similar to the claims at issue in Example #21 the claims are subject matter eligible.

Examiner respectfully disagrees. The rejected claims do not adhere to the same fact pattern seen in Example 21 of the Guidelines. 

In the decision regarding Example 21, the claimed invention is directed towards providing a notification by activating a stock viewer application and addressed the Internet-centric problem of alerting a subscriber with time-sensitive information when the subscriber’s computer is offline. Thus, the manner in which the network itself operated was changed to improve network operations. In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed.

Furthermore, there are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Accordingly, Applicant’s argument is unpersuasive.

2. Applicant argues that the claims solve an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings.

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the DDR Holdings case.

The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.

In the instant application, while the additional elements also comprise the use of generic computer components (i.e., ““foreign exchange trading intermediary server”, first exchange server”, “second exchange server”, “exchange consumer terminal””), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described, which are applied to merely carry out the abstract idea of facilitating currency exchange/foreign exchange trading associated with a block chain-based digital asset including cryptocurrency as a medium of exchange, which also does not amount to significantly more than the abstract idea itself. Merely using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price (“business decision”, “price determination”) is not considered to be necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

E. Claim Rejections - 35 U.S.C. § 102:

Claims 1-9 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronca et al., US 2015/0363769 A1 (“Ronca”).

Examiner notes that Applicant’s arguments are made with respect to the amended claims. Examiner disagrees with the Applicant's conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but are moot in view of the new ground(s) of rejection provided below, for the current listing of claims.

Drawings

The replacement drawings submitted 7 July 2022 in order to correct reference and/or label errors while including no new matter are acknowledged. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 10 is directed towards facilitating currency exchange/foreign exchange trading associated with a block chain-based digital asset including cryptocurrency as a medium of exchange. Claim 10 is directed to the abstract idea of using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price (“business decision”, “price determination”), which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 10 recites: “… A method of trading currency using a block chain-based cryptocurrency asset, comprising: (a) receiving from a currency exchange consumer, a buy-offer bid price and standby order denominated in currency A … for the cryptocurrency asset that is denominated in currency A with respect to the cryptocurrency asset; (b) receiving a buy-offer bid price and standby order-denominated in currency B … for the cryptocurrency asset that is denominated in currency B; wherein steps (a) and (b) are performed essentially simultaneously …; (c) determining a buying price and standby order in currency A and an offering price and standby order in currency B, in consideration of the buying price and standby order of the cryptocurrency asset in currency A and the offering price and standby order of the cryptocurrency asset in currency B; and (d) determining an offering price and standby order in currency A and a buying price and standby order in currency B, in consideration of the offering price and standby order of the cryptocurrency asset in currency A and the buying price and standby order of the cryptocurrency asset in currency B; wherein steps (c) and (d) are performed essentially simultaneously …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “foreign exchange trading intermediary server”, first exchange server”, “second exchange server”, “exchange consumer terminal”, represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 10 is not patent eligible.

Dependent claims 4-6 and 11 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 377bbbbggy5 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.  


Claims 4-6 and 10-11 are rejected under U.S.C. 103(a) as being unpatentable over Ronca et al., US 2015/0363769 A1 (“Ronca”) in view of DeCastro, US 2015/0170112 A1 (“DeCastro”).

Re Claim 1: (Canceled)  

Re Claim 2: (Canceled)  

Re Claim 3: (Currently Amended) Ronca in view of DeCastro discloses the trading method of claim 10. Ronca doesn’t explicitly disclose: 

wherein the foreign exchange trading intermediary server converts and displays results calculated in reference to currency A or currency B in steps (c) and (d), respectively, according to selection from an exchange consumer terminal.  (¶¶[0041, 0046, 0050, 0167, 0169, 0231, 0290])

Re Claim 4: (Currently Amended) Ronca in view of DeCastro discloses the trading method of claim 10. Ronca doesn’t explicitly disclose:

wherein the foreign exchange trading intermediary server processes and publishes the best foreign currency buy-offer bid, an average value thereof or reciprocals thereof as current prices, without considering the standby order.  (¶¶[0030, 0082, 0087])

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DeCastro to the invention of Ronca as described above for the motivation of facilitating while multi-currency interoperability while conducting financial transactions. 

Re Claim 5: (Currently Amended) Ronca in view of DeCastro discloses the trading method of claim 10. Ronca doesn’t explicitly disclose:

wherein the foreign exchange trading intermediary server further displays publicly assessed price ("declared price") of [[the]] a foreign currency exchange market that includes currency A and currency B.  (¶¶[0030-0031, 0082, 0087])

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DeCastro to the invention of Ronca as described above for the motivation of facilitating while multi-currency interoperability while conducting financial transactions. 

Re Claim 6: (Currently Amended) Ronca in view of DeCastro discloses the trading method of claim 10. Ronca further discloses:

wherein the foreign exchange trading intermediary server receives a request of a currency exchange consumer and automatically treats the transaction when a current exchangeable exchange rate becomes greater than (or exceeds) or less than (or under) the request of the foreign exchange consumer.  (¶¶[0011, 0020, 0023, 0031])

Re Claim 7-9: (Canceled)  

Re Claim 10: (New) Ronca discloses a method of trading currency using a block chain-based cryptocurrency asset, comprising: 

(a) receiving from a currency exchange consumer, a buy-offer bid price and standby order denominated in currency A from a first exchange server for the cryptocurrency asset that is denominated in currency A with respect to the cryptocurrency asset; (FIG. 5:[504]; ¶¶[0011, 0046, 0051, 0070, 0079, 0081, 0087])

(b) receiving a buy-offer bid price and standby order-denominated in currency B from a second exchange server for the cryptocurrency asset that is denominated in currency B; (FIG. 5:[504]; ¶¶[0011, 0046, 0051, 0070, 0079, 0081, 0087])

wherein steps (a) and (b) are performed essentially simultaneously by a foreign exchange trading intermediary server; (¶¶[0023, 0041, 0046, 0069, 0079, 0081, 0087, 0237])

Ronca doesn’t explicitly disclose but DeCastro teaches the limitations comprising:

(c) determining a buying price and standby order in currency A and an offering price and standby order in currency B, in consideration of the buying price and standby order of the cryptocurrency asset in currency A and the offering price and standby order of the cryptocurrency asset in currency B; (¶¶[0016, 0025, 0028, 0031, 0035, 0038, 0052, 0059, 0076, 0082, 0087])

(d) determining an offering price and standby order in currency A and a buying price and standby order in currency B, in consideration of the offering price and standby order of the cryptocurrency asset in currency A and the buying price and standby order of the cryptocurrency asset in currency B; (¶¶[0016, 0025, 0028, 0031, 0035, 0038, 0052, 0059, 0076, 0082, 0087])

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DeCastro to the invention of Ronca as described above for the motivation of facilitating while multi-currency interoperability while conducting financial transactions. 

Ronca further discloses:

wherein steps (c) and (d) are performed essentially simultaneously by the foreign exchange trading intermediary server.  (¶¶[0023, 0041, 0069, 0079, 0081, 0087, 0237])

Re Claim 11: (New) Ronca in view of DeCastro discloses the method of claim 10. Ronca further discloses:

(e) buying a batch of the cryptocurrency asset using money in currency A; 

(f) selling all or a portion of the batch of the cryptocurrency asset to receive money in currency B.   

(¶¶[0020, 0041, 0054])


Conclusion

Claims 4-6 and 10-11 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692